Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kawamura et. Al. (US 20120126209 A1 previously cited hereinafter Kawamura).

Regarding claim 7, Kawamura teaches a light-emitting element comprising: 

a light-emitting layer 20 comprising a guest material (dopant paragraph [0046]) and a host material (paragraph [0046]) over the hole-transport layer;  
15an electron-transport layer 70 comprising an electron-transport material (paragraph [0045]) over and in contact with the light-emitting layer; and 
a second electrode 50 over the electron-transport layer, 
wherein a lowest triplet exciton energy level (T1 level) of the host material ETh is lower than a T1 level of the guest material ETd (Fig. 2 paragraph [0048]), 20wherein 
a T1 level of the hole-transport material ETho is higher than the T1 level of the host material (Fig. 2 paragraph [0269]), 
wherein the host material and the electron-transport material comprise the same compound (for example an embodiment is disclosed wherein the blocking layer 30 of the electron transport zone 70 comprises compound BL-3 (paragraph [0069]) which comprises a heteroaryl group (paragraph [0100]) which comprises phenanthroline (paragraph [0104]) and wherein the host comprises an anthracene compound (paragraph [0274]) which is anthracene derivative (C) (paragraph [0287]) represented by formula (7-6) (paragraph [0307]) comprising a phenanthroline compound (paragraph [0315], lines 25-26),  
15wherein at least one of the electron-transport material and the hole transport material comprises a carbazole skeleton (an embodiment is disclosed wherein the blocking layer 30 of the electron transport layer 70 comprises formula BL-3 [0069] which includes chemical formula 11 paragraph [0110] including a carbazole skeleton or the hole transport layer comprises compound HT-2 (paragraph [0467]) which comprises a carbazole skeleton (see figure above)
wherein the hole-transport layer abuts the light emitting layer.




    PNG
    media_image1.png
    402
    500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    371
    500
    media_image2.png
    Greyscale



20 Regarding claim 9, Kawamura teaches the host material comprises an anthracene compound (paragraph [0274]), and wherein the guest material comprises a pyrene compound (paragraph [0275]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et. Al. (US 20120126209 A1 previously cited hereinafter Kawamura)

Regarding claim 1, Kawamura teaches in Figs. 1-4 with associated text a light-emitting element comprising: a hole-transport layer (hole transporting layer of hole transporting zone 60) having a uniform composition comprising a hole-transport material (paragraph [0045]) over a first 5electrode 10; 
a light-emitting layer 20 comprising a guest material (dopant paragraph [0046]) and a host material (paragraph [0046]) over the hole-transport layer; 
an electron-transport layer 70 comprising an electron-transport material (paragraph [0045]) over and in contact with the light-emitting layer; and 

wherein a lowest triplet exciton energy level (T1 level) of the host material ETh is lower than a T1 level of the guest material ETd (Fig. 2, paragraph [0048]), 
wherein a T1 level of the hole-transport material ETho is higher than the T1 level of the host material (Fig. 2 paragraph [0269]), and  
15wherein at least one of the electron-transport material and the hole transport material comprises a carbazole skeleton (an embodiment is disclosed wherein the blocking layer 30 of the electron transport layer 70 comprises formula BL-3 [0069] which includes chemical formula 11 paragraph [0110] including a carbazole skeleton or the hole transport layer comprises compound HT-2 (paragraph [0467]) which comprises a carbazole skeleton (see figure below))
wherein the hole transport layer abuts the light-emitting layer (paragraph [0269], Fig. 1).
Kawamura does not specify a shape of a spectrum of delayed fluorescence due to triplet –triplet annihilation (TTA) is the same as a shape of a fluorescent spectrum of the guest material however Kawamura teaches the guest material is a fluorescent dopant (paragraph [0046]) and that TTA (TTF paragraph [0048]), contributes to fluorescent emission of the guest material (paragraph [0048]).
The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 16-17 are understood to be functional (i.e. a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material): The limitation describes purpose, function, operation, or intent-of-use the guest material. However, the claim does not disclose a sufficient structure which supports the function. Since Kawamura shows an identical structure as claimed, namely a guest material, the Examiner submits that the guest material would be obvious to make such that it is capable of producing the claimed results.  



    PNG
    media_image1.png
    402
    500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    371
    500
    media_image2.png
    Greyscale



20 Regarding claim 3, Kawamura teaches the host material comprises an anthracene compound (paragraph [0274]), and wherein the guest material comprises a pyrene compound (paragraph [0275]).  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et. Al. (US 20120126209 A1 previously cited hereinafter Kawamura) as applied to claims 1 and 8, and further in view of Ogiwara et. Al. (US 20120248968 A1 previously cited hereinafter Ogiwara).

Regarding claims 2 and 8, Kawamura teaches the light-emitting element according to claims 1 and 7, wherein the host material comprises a carbazole skeleton (paragraph [0389]), and wherein the guest material comprises a fluorescent material (paragraph [0046]).  
Kawamura does not specify in regards to claim 8 a shape of a spectrum of delayed fluorescence due to triplet –triplet annihilation (TTA) is the same as a shape of a fluorescent spectrum of the guest material, in regards to claims 2 and 8 wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer 0.363 is 1 x 10^-6 sec.
Ogiwara teaches a device similar to that of Kawamura wherein a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material, wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer (0.363 at 1 x 10^-6 sec paragraph [0257], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a guest material with similar properties to those of Ogiwara in the device of Kawamura because according to Ogiwara because according to Ogiwara such a guest is suitable (paragraph [0257]), furthermore language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 
The following italicized limitations of claim 2 lines 2-6 are understood to be functional (i.e. a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material, wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer): The limitation describes purpose, function, operation, or intent-of-use the guest material. However, the claim does not disclose a sufficient structure which supports the function. Since Kawamura shows an identical structure as claimed, namely a guest material, the Examiner submits that the backside warpage control structure is capable of producing the claimed results.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claims 1 and 7 and further in view of and further in view of Osaka et. Al. (US 20120077987 A1 previously cited hereinafter Osaka).

	Regarding claims 4 and 10, Kawamura teaches the light emitting element of claims 1 and 8.
	Kawamura does not specify the light-emitting element further comprises a hole-injection layer between the first electrode and the second electrode, and wherein the hole-injection laver comprises a hole-transport material and an acceptor material.  
	Osaka discloses in Fig. 29 and Table 2 (below paragraph [0395]) with associated text a light-emitting element similar to that of Kawamura further comprising a hole-injection layer 1111 between a first electrode 1101 and the second electrode 1103, and wherein the hole-injection laver comprises a hole-transport material (PCPN Table 2) and an acceptor material (MoOx Table 2) (paragraph [0247]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hole injection layer similar to that taught by Osaka in the device of Kawamura because according to .

Claims 5, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claims 1 and 7 and further in view of and further in view of Shitagaki et. Al. (US 20110057178 A1previously cited hereinafter Shitagaki).

Regarding claims 5 and 11, Kawamura teaches a light emitting device comprising the light emitting element of claims 1 and 8.
	Kawamura does not specify a first transistor, and a second transistor, wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor and wherein the first transistor comprises an oxide semiconductor in a channel formation region.  
	Shitagaki discloses in Fig. 12B with associated a first transistor 412, and a second transistor 411, wherein a first electrode 413 of a light-emitting element 418 similar to that of Kawamura is electrically connected to one of a source and a drain of the first transistor (paragraph [0210]) and wherein the first transistor comprises an oxide semiconductor in a channel formation region (paragraph [0143]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first transistor, and second transistor taught by Shitagaki in the device of Kawamura because according to Shitagaki the pixels having a switching TFT 411, a current control TFT 412, and a first electrode 413 electrically connected to a drain of the current control TFT 412 (paragraph [0210]) so that such structures would be useful for controlling the light emitting element in a display.

Regarding claims 6 and 12, Kawamura teaches an electronic device comprising, the light emitting element of claims 1 and 8.
	Kawamura does not specify a first transistor, and a second transistor, wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor and wherein an insulator is formed to cover end portions of the first electrode.  

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first transistor, the second transistor and the insulator taught by Shitagaki in the device of Kawamura because according to Shitagaki the pixels having a switching TFT 411, a current control TFT 412, and a first electrode 413 electrically connected to a drain of the current control TFT 412 (paragraph [0210]) so that such structures would be useful for controlling the light emitting element in a display.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and further in view of Osaka and still further in view of Ogiwara.

	Regarding claims 13, Kawamura teaches a light-emitting element comprising:  
a hole-transport layer 60 comprising a hole-transport material (hole transporting layer of hole transporting zone 60) having a uniform composition comprising over a first electrode 10; 
a light-emitting layer 20 comprising a guest material (dopant paragraph [0046]) and a host material (paragraph [0046]) over the hole-transport layer;  
15an electron-transport layer 70 comprising an electron-transport material (paragraph [0045]) over and in contact with the light-emitting layer; and 
a second electrode 50 over the electron-transport layer, 
wherein a lowest triplet exciton energy level (T1 level) of the host material ETh is lower than a T1 level of the guest material ETd (Fig. 2 paragraph [0048]), 20wherein 
a T1 level of the hole-transport material ETho is higher than the TI level of the host material (Fig. 2 paragraph [0269]), 
	Kawamura does not specify the electron-transport material comprises a phenanthroline compound however Kawamura teaches an embodiment wherein the electron-transport material comprises a phenanthroline compound (an embodiment is disclosed wherein the blocking layer 30 of the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the electron-transport material comprise a phenanthroline compound and the host material comprise phenanthroline so that the host material and the electron-transport material comprise the same compound as taught by Kawamura because according to Kawamura such a material is suitable for an electron-transport material (paragraph [0104]) and a host material (paragraph [0315]), furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the materials taught by Kawamura for the electron-transport material and host material so that “the electron-transport material comprises a phenanthroline” and “the host material and the electron-transport material comprise the same compound”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Kawamura does not specify the hole-transport material comprises a phenanthrene compound comprising a carbazolyl group.
Osaka discloses in Fig. 1 and table 2 on page 54 using a hole-transport material 1112 that is a phenanthrene compound comprising a carbazolyl group (paragraph [0391]) so that by using the material taught by Osaka for the hole-transport material of Kawamura it would comprise a phenanthrene compound comprising a carbazolyl group.
”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Kawamura does not specify a shape of a spectrum of delayed fluorescence due to triplet triplet annihilation (TTA) is the same as a shape of a fluorescent spectrum of the guest material, wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer 0.363 is 1 x 10^-6 sec.
Ogiwara teaches a device similar to that of Kawamura wherein a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material, wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer (0.363 at 1 x 10^-6 sec paragraph [0257], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a guest material with similar properties to those of Ogiwara in the device of Kawamura because according to Ogiwara because according to Ogiwara such a guest is suitable (paragraph [0257]), furthermore language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim 
The following italicized limitations of claim 2 lines 2-6 are understood to be functional (i.e. a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material, wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is hi her than or equal to 0.01 is 1 x 10^-6 sec or longer): The limitation describes purpose, function, operation, or intent-of-use the guest material. However, the claim does not disclose a sufficient structure which supports the function. Since Kawamura shows an identical structure as claimed, namely a guest material, the Examiner submits that the backside warpage control structure is capable of producing the claimed results.  

Regarding claim 14, Kawamura in view of Osaka and Ogiwara teaches the light-emitting element according to claim 13, wherein the host material comprises a carbazole skeleton (Kawamura paragraph [0389]) and wherein the guest material comprises a fluorescent material (Kawamura paragraph [0046]).  

20 Regarding claim 15, Kawamura teaches the host material comprises an anthracene compound (paragraph [0274]), and wherein the guest material comprises a pyrene compound (paragraph [0275]).  

	Regarding claim 16, Kawamura in view of Osaka and Ogiwara teaches the light emitting element of claim 13.
	Kawamura does not specify the light-emitting element further comprises a hole-injection layer between the first electrode and the second electrode, and wherein the hole-injection laver comprises a hole-transport material and an acceptor material.  
	Osaka discloses in Fig. 29 and Table 2 (below paragraph [0395]) with associated text a light-emitting element similar to that of Kawamura further comprising a hole-injection layer 1111 between a first 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hole injection layer similar to that taught by Osaka in the device of Kawamura in view of Osaka and Ogiwara because according to Osaka such a composite material is excellent in a hole-injection property and a hole-transport property because holes are generated in the organic compound by the electron acceptor.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Osaka and Ogiwara as applied to claim 13, and further in view of and further in view of Shitagaki.

Regarding claim 17, Kawamura in view of Osaka and Ogiwara teaches the light emitting element of claim 13.
	Kawamura does not specify a first transistor, and a second transistor, wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor and wherein the first transistor comprises an oxide semiconductor in a channel formation region.  
	Shitagaki discloses in Fig. 12B with associated a first transistor 412, and a second transistor 411, wherein a first electrode 413 of a light-emitting element 418 similar to that of Kawamura is electrically connected to one of a source and a drain of the first transistor (paragraph [0210]) and wherein the first transistor comprises an oxide semiconductor in a channel formation region (paragraph [0143]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first transistor, and second transistor taught by Shitagaki in the device of Kawamura in view of Osaka and Ogiwara because according to Shitagaki the pixels having a switching TFT 411, a current control TFT 412, and a first electrode 413 electrically connected to a drain of the current control TFT 412 (paragraph [0210]) so that such structures would be useful for controlling the light emitting element in a display.

Regarding claim 18, Kawamura in view of Osaka and Ogiwara teaches the light emitting element of claim 13.
	Kawamura does not specify a first transistor, and a second transistor, wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor and wherein an insulator is formed to cover end portions of the first electrode.  
	Shitagaki discloses in Fig. 12B with associated a first transistor 412, and a second transistor 411, wherein a first electrode 413 of a light-emitting element418 similar to that of Kawamura is electrically connected to one of a source and a drain of the first transistor (paragraph [0210]) and wherein an insulator 414 (paragraph [0211]) is formed to cover end portions of the first electrode (Fig. 12B).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first transistor, the second transistor and the insulator taught by Shitagaki in the device of Kawamura in view of Osaka and Ogiwara because according to Shitagaki the pixels having a switching TFT 411, a current control TFT 412, and a first electrode 413 electrically connected to a drain of the current control TFT 412 (paragraph [0210]) so that such structures would be useful for controlling the light emitting element in a display.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et. Al. (US 20120077987 A1 previously cited hereinafter Osaka).

Regarding claim 1, Osaka teaches in Fig. 62 and Table 2 (paragraph [0395]) with associated text a light-emitting element comprising: a hole-transport layer 1112 having a uniform composition comprising a hole-transport material PCPN (Table 2 paragraph [0395]) over a first 5electrode 1101 (Fig. 62); 
a light-emitting layer 1113 comprising a guest material (1,6FLPAPrn Table 2 paragraph [0395]) and a host material (CzPA Table 2 paragraph [0395]) over the hole-transport layer (Fig. 62); 
an electron-transport layer 114a comprising an electron-transport material (CzPA Table 2 paragraph [0395]) over and in contact with the light-emitting layer (Fig. 62); and 
10a second electrode 1103 (Table 2 paragraph [0395]) over the electron-transport layer (Fig. 62), and  

wherein the hole transport layer abuts the light-emitting layer (Fig. 62).
Osaka does not specify a lowest triplet exciton energy level T1 of the host material is lower than a T1 level of the guest material, wherein a T1 level of the hole-transport material is higher than the T1 level of the host material and a shape of a spectrum of delayed fluorescence due to triplet –triplet annihilation (TTA) is the same as a shape of a fluorescent spectrum of the guest material however Osaka teaches the host material is CzPA the guest material is 1,6mMemFLPAPrn  and the hole transport layer is PCPN (Table 2) and so that the host material, the guest material and the hole transport layer are substantially of the same materials as those of applicant (see Table 3 of applicants specification on page 38).
The recitation of “a lowest triplet exciton energy level T1 of the host material is lower than a T1 level of the guest material, wherein a T1 level of the hole-transport material is higher than the T1 level of the host material and a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material“ is only a statement of the inherent properties of the host, guest and hole transporting materials. The structure recited in Osaka is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Response to Arguments

Regarding the arguments on page 9-10 the blocking layer 30 of the electron transport zone 70 comprises compound BL-3 (paragraph [0069]) which comprises a heteroaryl group (paragraph [0100]) which comprises phenanthroline (paragraph [0104]) and wherein the host comprises an anthracene compound (paragraph [0274]) which is anthracene derivative (C) (paragraph [0287]) represented by formula (7-6) (paragraph [0307]) comprising a phenanthroline compound (paragraph [0315], lines 25-26) so that the compound phenanthroline would be included in both materials and the host material and the 
Regarding the arguments on page 11-14 the limitations “a shape of a spectrum of delayed fluorescence due to TTA is the same as a shape of a fluorescent spectrum of the guest material” the limitations describe fluorescence produced by the guest material and therefore describe a function of the guest material. Since Kawamura shows an identical structure as claimed, namely a guest material meeting the limitations of Claim 1, the Examiner submits that the guest material would be obvious to make such that it is capable of producing the claimed results. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897